Russell, Chief Justice,
dissenting. In my opinion, the court’s caution to the jury not to consider the language of the solicitor-general, of which complaint is made, was not a sufficient substitute for declaring a mistrial on motion by the defendant’s counsel. The remarks of the solicitor-general were not as inflammatory as those reviewed by this court in some cases; but the language quoted was certainly dehors the record, and necessarily extremely prejudicial to the rights of the accused. The jury could not but be impressed that the State was demanding a speedy trial on account of the gravity of the offense.